Citation Nr: 0614107	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-24 990	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (Portland RO), which, inter alia, denied the 
veteran's claim seeking entitlement to service connection for 
bilateral hearing loss and bilateral knee disorder.  In 
December 2005, the veteran's claims folder was transferred to 
the VA Regional Office in Phoenix, Arizona (Phoenix RO).   

On the occasion of a hearing on appeal before the undersigned 
Veterans Law Judge in October 2005, the accredited 
representative raised the issue of entitlement to service 
connection for a bilateral knee disorder as secondary to the 
veteran's service-connected right ankle disability.  This 
issue has not been developed for appellate review and, 
accordingly, is referred to the Phoenix RO for appropriate 
action.

The issue of bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Phoenix RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has a bilateral knee disorder that is related to service.


CONCLUSION OF LAW

Claimed bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a December 2001 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence for his service connection claim for a 
bilateral knee disorder, for the following reasons.  The 
December 2001 letter informed the veteran what additional 
information or evidence was needed to support his claim, 
including VA medical records, private medical records and lay 
statements.  In addition, this letter informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection for a bilateral knee disorder has not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  The appellant has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

Service medical records, VA examination reports, and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
veteran has also been provided the opportunity to present 
testimony before the undersigned Veterans Law Judge and a 
transcript of the hearing testimony is of record.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).



Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

The veteran contends he has had pain, stiffness, swelling, 
and occasional episodes of locking in both knees since 
service, and that he has a bilateral knee disorder that 
should be service connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current knee 
disorder.  The veteran's service medical records do not show 
any treatment for the veteran's knees while in active 
service.  His separation examination does not indicate any 
knee disorder.  A February 2002 VA examination reflects full 
range of motion in both knees without pain, and no evidence 
of instability.  Contemporaneous X-rays confirm that there is 
no evidence of fractures, dislocations or any other 
significant bone or joint abnormalities in either knee.  The 
clinical assessment was arthralgias.  

The veteran claims to have recurring pain in his knees.  Pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The veteran testified in 
October 2005 that he while he has recurring pain in both 
knees, examination of the knees has been normal.  He further 
indicated that X-ray study revealed no abnormalities of the 
knees.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claim for a bilateral 
knee disorder is denied as the evidence fails to establish 
that the veteran currently has any diagnosed conditions.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  Audiological examination results 
from November 1997, March 2001 and November 2001 reflect that 
the veteran has a hearing loss pursuant to 38 C.F.R. § 3.385 
(2005); however, September 1997, August 1998 and February 
2002 examination results show no hearing loss.  The veteran 
has indicated that he underwent an audiological examination 
in February 2005 and was issued hearing aids at the VA clinic 
in Eugene, Oregon.  An entry in the veteran's VA treatment 
records indicates he was seen in the audiology clinic on 
February 6 and 28, 2005, but no explanation of the treatment 
received at the clinic is included in the entry.  On remand, 
VA should attempt to obtain these treatment records.  

After receipt of the medical records, the veteran should be 
scheduled for an audiological examination to obtain an 
opinion as to whether the veteran has a hearing loss and, if 
so, its etiology, including whether it was incurred in, or 
was aggravated by, active duty, or whether it was manifested 
within one year after discharge from active duty. 

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted for a bilateral 
hearing loss, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim for service connection for a 
bilateral hearing loss.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2. VA should ask the veteran to identify 
all health care providers that have 
treated him for a hearing loss since his 
discharge from service in November 2001 
through the present.  VA should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should 
obtain missing medical records from the 
Eugene, Oregon VA audiological clinic 
from February 2005.  If the records are 
unavailable, please have the provider(s) 
so indicate.

3. After completion of 1 and 2 above, VA 
should schedule the veteran for an 
audiological examination in order to 
determine if he has a hearing loss, with 
an opinion as to its etiology if a 
hearing loss is found.  The examiner 
should be requested to review the 
pertinent evidence in the  claims file 
and must indicate in the examination 
report that such review was performed.  
After reviewing the claims file, the 
examiner should provide an opinion as to 
whether the veteran has a hearing loss.  
If a hearing loss is found, the examiner 
should provide detailed clinical findings 
in accordance with the latest AMIE 
worksheet for hearing loss, including 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's hearing loss (1) began, or was 
incurred, during his active military 
service due to noise exposure or 
acoustical trauma; (2) was manifested 
within one year of discharge from active 
military service; or (3) is due to 
intervening post-service noise exposure 
or acoustical trauma.  A complete 
rationale should be provided for any 
opinion given.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4. After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


